400 U.S. 17 (1970)
THOMPSON
v.
UNITED STATES.
No. 5272.
Supreme Court of United States.
Decided October 26, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Eastern District of Louisiana for consideration of the request contained in the memorandum filed in this Court by the Solicitor General.
MR. JUSTICE BLACK, with whom MR. JUSTICE DOUGLAS joins, would grant certiorari and reverse the decision below for the reasons stated in his dissenting opinions in Abbate v. United States, 359 U.S. 187, 201 (1959), and Bartkus v. Illinois, 359 U.S. 121, 150 (1959).